COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ASHLEY RAMIREZ,                               §               No. 08-17-00122-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                205th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20160D01471)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until September 7, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 7, 2018.


              IT IS SO ORDERED this 24th day of July, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.